DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.  This application is a continuation application under 35 U.S.C. 120 of prior U.S. 
Application No. 17/175,678, filed February 14, 2021, issued as U.S. Patent No. 11,233,580, on January 25, 2022, which claims priority under 35 U.S.C. 119(e) to each of 1) U.S. Provisional Patent Application No. 62/977,047, filed on February 14, 2020, and 2) U.S. Provisional Patent10 Application No. 63/127,116, filed on December 17, 2020. 

Claim Objections        
3.    Claims 6 and 11 are objected because of the following informalities:
        Claim 6, line 2, “within       an electrical fanout chip” should be amended to “within an electrical fanout chip” in order to correct typographical error in the claim (remove extra spaces between the words “within” and “an electrical fanout chip”). 
        Claim 11, line 2, “within       an electrical fanout chip” should be amended to “within an electrical fanout chip” in order to correct typographical error in the claim (remove extra spaces between the words “within” and “an electrical fanout chip”). 

Double Patenting
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,233,580 (hereinafter “Patent’580”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’580 as follows:
          Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘580 such as “a computer memory system, comprising: a plurality of memory devices; an electro-optical chip including an electrical interface and a photonic interface, the 5photonic interface configured to optically connect with an optical link, the electro-optical chip including an optical macro, the optical macro configured to convert outgoing electrical data signals received through the electrical interface into outgoing optical data signals, the optical macro configured to transmit the outgoing optical data signals through the photonic interface to the optical link, the optical macro configured to convert incoming optical data signals 10received through the photonic interface from the optical link into incoming electrical data signals, the optical macro configured to transmit the incoming electrical data signals through the electrical interface; and an electrical circuit configured to direct transmission of data communication signals between the electrical interface of the electro-optical chip and each of the plurality of memory 15devices”.
         Claim 9 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘580 such as “a computer memory system, comprising: a plurality of memory devices; a plurality of electro-optical chips, each of the plurality of electro-optical chips including a respective electrical interface and a respective photonic interface, the respective 20photonic interface configured to optically connect with a respective optical link; and an electrical circuit configured to provide for bi-directional data communication between the respective electrical interface of each of the plurality of electro-optical chips and each of the plurality of memory devices”.
         Claim 15 of the instant application is anticipated and having the same scope of invention by claim 15 of Patent‘580 such as “a method for operating a computer memory system, comprising: receiving an optical data signal through an optical interface of an electro-optical chip; operating the electro-optical chip to demodulate the optical data signal to 25correspondingly obtain an electrical data signal; and transmitting the electrical data signal through an electrical interface of the electro- AYARPO41.C164 Patent Applicationoptical chip to an electrical circuit outside of the electro-optical chip that directs transmission of the electrical data signal to a memory device”.     
         Claims 2-8, 10-14 and 16-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘580.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA  
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1-3, 5, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nejadmalayeri et al. (U.S. Patent Application Publication 2014/0270758, hereinafter “Nejadmalayeri”).
         Regarding independent claim 1, Nejadmalayeri discloses a computer memory system, comprising: 
          a plurality of memory devices (Fig. 1 and accompanying texts, a plurality of DRAM memory devices 139); 
          an electro-optical chip including an electrical interface and a photonic interface, the 5photonic interface configured to optically connect with an optical link, the electro-optical chip including an optical macro, the optical macro configured to convert outgoing electrical data signals received through the electrical interface into outgoing optical data signals, the optical macro configured to transmit the outgoing optical data signals through the photonic interface to the optical link, the optical macro configured to convert incoming optical data signals 10received through the photonic interface from the optical link into incoming electrical data signals, the optical macro configured to transmit the incoming electrical data signals through the electrical interface (Figs. 1, 3, 4, 10 and accompanying texts, an electro-optical chip 134A in Fig. 10A including an electrical interface 133A and a photonic/optical interface 135A, the 5photonic /optical interface 135A configured to optically connect with an optical link 156A, the electro-optical chip 134A including an optical macro, e.g., polarization beam splitter or PBS 151 in Figs. 3 and 4, the optical macro/PBS 151 configured to convert outgoing electrical data signals received through the electrical interface 133/133A into outgoing optical data signals, the optical macro/PBS 151 configured to transmit the outgoing optical data signals through the photonic/optical interface 135/135A to the optical link, the optical macro/PBS 151 configured to convert incoming optical data signals 10received through the photonic/optical interface 135/135A from the optical link into incoming electrical data signals, the optical macro/PBS 151 configured to transmit the incoming electrical data signals through the electrical interface 133/133A, para. [0049]-[0060], [0080]-[0081]); and 
         an electrical circuit configured to direct transmission of data communication signals between the electrical interface of the electro-optical chip and each of the plurality of memory 15devices (Figs. 1, 10 and accompanying texts, an electrical circuit, e.g., input/output I/O unit 137 in Fig. 1, configured to direct transmission of data communication signals between the electrical interface 133 in Fig. 1 or 133A in Fig. 10 of the electro-optical chip 134A in Fig. 10 and each of the plurality of DRAM memory 15devices 139 in Fig. 1, para. [0048]-[0051], [0080], [0081]).
         Regarding dependent claim 2, Nejadmalayeri discloses the computer memory system as recited in claim 1, wherein the plurality of memory devices includes a high-bandwidth memory stack (Fig. 1 and accompanying texts, the plurality of DRAM memory devices 139 in Fig 1 includes a high-bandwidth memory stack, para. [0048]-[0050]).  
         Regarding dependent claim 3, Nejadmalayeri discloses 20the computer memory system as recited in claim 1, wherein the plurality of memory devices includes a memory module inserted into a memory module slot (Fig. 1 and accompanying texts, the plurality of DRAM memory devices 139 in Fig. 1 includes a memory module 130 inserted into a memory module slot, para. [0048]-[0050]).
         Regarding dependent claim 5, Nejadmalayeri discloses the computer memory system as recited in claim 1, further comprising: an optical power supply optically connected to supply light through the AYARPO41.C163 Patent Applicationphotonic interface to the optical macro (Figs. 3, 4, 8, 9A, 9B, 10 and accompanying texts, an optical power supply, e.g., light source 153’ in Fig. 8 or VC in Fig. 9A, optically connected to supply light through the AYARPO41.C163 Patent Applicationphotonic interface 135/135A to the optical macro/PBS 151 of Figs. 3 and 4, para. [0053]-[0060], [0079]-[0081]).
         Regarding independent claim 9, Nejadmalayeri discloses a computer memory system, comprising: 
         a plurality of memory devices (Fig. 1 and accompanying texts, a plurality of DRAM memory devices 139); 
         a plurality of electro-optical chips, each of the plurality of electro-optical chips including a respective electrical interface and a respective photonic interface, the respective 20photonic interface configured to optically connect with a respective optical link (Figs. 1, 10 and accompanying texts, a plurality of electro-optical chips, e.g., a plurality of electro-optical chips 134A in Fig. 10, each of the plurality of electro-optical chips 134A including a respective electrical interface 133A and a respective photonic/optical interface 135A, the respective 20photonic/optical interface 135A configured to optically connect with a respective optical link 156A, para. [0080], [0081]); and 
          an electrical circuit configured to provide for bi-directional data communication between the respective electrical interface of each of the plurality of electro-optical chips and each of the plurality of memory devices (Figs. 1, 10 and accompanying texts, an electrical circuit, e.g., input/output I/O unit 137 in Fig. 1, configured to provide for bi-directional data communication between the respective electrical interface 133A of each of the plurality of electro-optical chips 134A and each of the plurality of DRAM memory devices 139, para. [0048]-[0051], [0080], [0081]).
       Regarding dependent claim 10, Nejadmalayeri discloses the computer memory system as recited in claim 9, further comprising: an optical power supply optically connected to supply light through the respective AYARPO41.C163 Patent Applicationphotonic interface of each of the plurality of electro-optical chips (Figs. 8, 9A, 9B, 10 and accompanying texts, an optical power supply, e.g., light source 153’ in Fig. 8 or VC in Fig. 9A, optically connected to supply light through the respective AYARPO41.C163 Patent Applicationphotonic interface 135A of each of the plurality of electro-optical chips 134A of Fig. 10, para. [0079]-[0081]).
       Regarding independent claim 15, Nejadmalayeri discloses a method for operating a computer memory system, comprising: 
             receiving an optical data signal through an optical interface of an electro-optical chip (Figs. 1, 10 and accompanying text, receiving an optical data signal through an optical interface 135 in Fig. 1/135A in Fig. 10 of an electro-optical chip 134A in Fig. 10, para. [0049], [0080], [0081]);
              operating the electro-optical chip to demodulate the optical data signal to 25correspondingly obtain an electrical data signal (Figs. 1, 10 and accompanying text, operating the electro-optical chip 134A in Fig. 10 to demodulate the optical data signal to 25correspondingly obtain an electrical data signal, para. [0049], [0080], [0081]); and 
              transmitting the electrical data signal through an electrical interface of the electro- AYARPO41.C164 Patent Applicationoptical chip to an electrical circuit outside of the electro-optical chip that directs transmission of the electrical data signal to a memory device (Figs. 1, 10 and accompanying text, transmitting the electrical data signal through an electrical interface 133A of the electro-AYARPO41.C164 Patent Applicationoptical chip 134A in Fig. 10 to an electrical circuit, e.g., input/output I/O unit 137 in Fig. 1, outside of the electro-optical chip 134A that directs transmission of the electrical data signal to a DRAM memory device 139 in Fig. 1, para. 0048]-[0051], [0080], [0081]).

  Allowable Subject Matter 
11.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-20 of the invention. 
12.    Claims 4, 6-8, 11-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
13.    The following is a statement of reason for indication of allowable subject matter:
          Regarding dependent claim 4, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the optical macro includes a transmitter slice that includes an optical microring resonator configured to modulate 25light signals of a particular wavelength in accordance with electrical data signals, and wherein the optical macro includes a receiver slice that includes another optical microring resonator AYARPO41.C162 Patent Applicationconfigured to optically in-couple light signals of another particular wavelength”.       
        Regarding dependent claim 6, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the electrical circuit is formed within an electrical fanout chip”. Claims 7-8 depend on claim 6.       
        Regarding dependent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the electrical circuit is formed within an electrical fanout chip”. Claims 12-13 depend on claim 11.        
         Regarding dependent claim 14, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein each of the plurality of electro-optical chips respectively includes a plurality of optical macros, wherein 15each of the plurality of optical macros respectively includes a plurality of transmitter slices and a plurality of receiver slices, wherein each of the plurality of transmitter slices includes an optical microring resonator configured to modulate light signals of a particular wavelength in accordance with electrical data signals, and wherein each of the plurality of receiver slices includes another optical microring resonator configured to optically in-couple light signals of 20another particular wavelength”.
         Regarding dependent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having wherein the electrical circuit outside of the 5electro-optical chip is formed within an electrical fanout chip“. Claim 17 depends on claim 16.        
          Regarding dependent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “receiving a second electrical data signal through the electrical interface of the electro- optical chip from the electrical circuit outside of the electro-optical chip; operating the electro-optical chip to modulate continuous wave laser light in accordance with the second electrical data signal to generate an outgoing optical data signal; and 15transmitting the outgoing optical data signal through the optical interface of the electro- optical chip”. Claims 19-20 depend on claim 18.  

Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827